Citation Nr: 0515024	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  97-26 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a separate (compensable) evaluation for a left 
knee scar, secondary to surgery for a service-connected left 
knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to June 
1984.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2000, the Board denied an 
evaluation in excess of 20 percent for status post left knee 
meniscectomy with status post left anterior cruciate ligament 
(ACL) repair and degenerative joint disease.  On appeal, the 
Court of Appeals for Veterans Claims vacated the Board's 
September 2000 decision and remanded the issue for 
readjudication.  A March 2003 Board decision denied an 
evaluation in excess of 20 percent for status post left knee 
meniscectomy with status post left ACL repair and 
degenerative joint disease.  In an August 2003 remand, the 
Board remanded the issue of entitlement to a separate 
(compensable) evaluation for a left knee scar, secondary to 
surgery for a service-connected left knee disability, to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the 
veteran's left knee scar, secondary to surgery for a service-
connected left knee disability, does not result in limitation 
of function.  

CONCLUSION OF LAW

The schedular criteria for a separate (compensable) 
evaluation for a left knee scar, secondary to surgery for a 
service-connected left knee disability, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.1118, Diagnostic Code 7805 
(effective prior to, and from, August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claim for a separate compensable evaluation 
for a left knee scar by a February 2005 supplemental 
statement of the case (SSOC).  Additionally, the RO sent the 
veteran a letter in August 2004 that explained the notice and 
duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the veteran to identify 
and/or secure evidence; listed the evidence; and asked the 
veteran to submit and authorize the release of additional 
evidence.  Accordingly, the Board finds that the appellant 
has been afforded all notice required by statute.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records, VA treatment records and 
private treatment records.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  VA also conducted relevant VA medical 
examinations.  There is no indication from the claims folder 
or allegation from the appellant that any relevant evidence 
remains outstanding.  Therefore, the Board finds that the 
duty to assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

The RO has addressed the veteran's left knee scar under 
38 C.F.R. § 4.118, Diagnostic Code 7805.  Effective August 
30, 2002, the VA revised the criteria for evaluating skin 
disabilities.  67 Fed. Reg. 49590-49599 (2002).  The veteran 
has been provided both versions of Diagnostic Code 7805.  The 
two versions of 38 C.F.R. § 4.118, Code 7805 are identical in 
that they provide that scars which cause functional loss are 
to be rated on limitation of function of the affected part.  
Diagnostic Code 7805 (prior to, and from, August 30, 2002).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a separate (compensable) evaluation for a 
left knee scar, secondary to surgery for a service-connected 
left knee disability.  The competent medical evidence 
indicates that the veteran's scar on the left knee does not 
limit function of the left knee or leg. 

VA treatment records dated during the appeal period show no 
symptoms related to the veteran's left knee scar.  An October 
1999 progress note describes the scar on the anterior aspect 
of the veteran's left knee as well healed.  Records dated in 
August 2004, October 2004 and August 2004 reflect treatment 
of the veteran's left knee but are negative for any 
indication that the left knee scar results in any symptoms or 
limitation of function.  Private treatment records dated 
during the appeal period show treatment of the left knee but 
do not reflect that the left knee scar results in any 
symptoms or limitation of function.

The report of a May 1995 VA examination of the veteran's left 
knee provides that he had a midline 8 cm scar without 
fixation to the subcutaneous tissue.  In the left lateral 
area he had a 5 cm by 3cm scar with dystrophic skin.  

The report of a January 1998 VA examination of the left knee 
is negative for any findings related to the left knee scar, 
or any indication that it resulted in limitation of function.  
The veteran's left knee had full range of motion without 
pain.  

The report of a January 2003 VA examination of the left knee 
provides that the veteran had a well healed scar, not tender 
to palpation.  The diagnosis was status post left knee 
surgeries times two, ACL repair, meniscectomy, and cleansing 
and debridement.  The examiner stated that there was an 
absence of pain on scars of the left knee due to service-
connected left knee disability.  

The report of a June 2003 VA examination provides that the 
veteran had one scar on the anterior knee over the patella 
and downward to the proximal leg.  There was a second scar on 
the lateral aspect of the left distal thigh, posterior to the 
first scar.  The diagnoses were status post trauma to the 
left knee treated with surgery, and secondary scar.  The 
examiner added that there was no repeated ulceration, no 
instability, poor nourishment, tenderness or pain 
(objectively).  The veteran referred to some tenderness on 
the thigh scar that was difficult to evaluate subjectively.  
The examiner continued that the veteran's scar was not 
dystrophic and did not limit the function of the veteran's 
left knee.  

The Board recognizes the veteran's own contentions that his 
left knee scar warrants a compensable evaluation.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a lay 
person, however, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
the etiology of a pain, or whether a condition satisfies 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  As a result, his own assertions do not constitute 
competent medical evidence in support of his claim.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the February 2005 SSOC provided the 
veteran with 38 C.F.R. § 3.321(b)(1), which concerns the 
assignment of extra-schedular evaluations in "exceptional" 
cases, there is no evidence showing that the veteran's left 
knee scar has markedly interfered with his employment status.  
Further, there is no indication that the left knee scar has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

A separate (compensable) evaluation for a left knee scar, 
secondary to surgery for a service-connected left knee 
disability, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


